DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 12/18/2020. 
                
Response to Amendment
In response to the action mailed on 9/4/2020, the Applicant has filed a response amending the claims.

Response to Arguments
In view of Applicant’s response the claims are allowable. 

Allowable Subject Matter
Claims 8 and 15-16 are allowed. 
 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The closest relevant prior art is the following:

AAPA (Applicant’s Admitted Prior Art) (US Pub 20200044739) Fig 2 teaches an optical 1C chip with an optical receiver 10, a first optical waveguide 11 is coupled to the optical receiver 10, the optical 1C chip has an optical modulator 20, a second optical waveguide 21 is coupled to the optical modulator 20, a third grating coupler 52 is 

Dai et al (Silicon-based on-chip multiplexing technologies and devices for Peta-bit optical interconnects) Fig 14 teaches an optical transmitter (i.e. Optical modulator array, PR, PBC) with a polarization beam combiner PBC that is coupled to a first optical waveguide (i.e. between PBC and PBS), the optical transmitter (i.e. Optical modulator array, PR, PBC) has a first polarization rotator PR that is coupled to the polarization beam combiner PBC, an optical receiver (i.e. PBS, PR, Photodetector) has a polarization beam splitter PBS that is coupled to a third optical waveguide (i.e. between PBS and PBC), and the optical receiver (i.e. PBS, PR, Photodetector) has a second polarization rotator PR that is coupled to the polarization beam splitter PBS.  

Piazza et al (US Pub 20200033228) Fig 6 teaches an optical input circuit 620 with a first grating coupler 42 that is coupled to a first polarization rotator 62 (e.g. as shown in Fig 8A in a forward direction), the optical input circuit 620 has a second grating coupler 41 that is coupled to a polarization beam combiner 54 (e.g. as shown in Fig 8A in a forward), an optical output circuit 630 has a fourth grating coupler 41 that is coupled to a polarization beam splitter 54 (e.g. as shown in Fig 8A in a reverse direction), and the optical output circuit 630 has a fifth grating coupler 42 that is coupled to a second polarization rotator (62) (e.g. as shown in Fig 8A in reverse direction). 



Nakashima et al (US Pub 20150280856) Fig 1 teaches a digital signal processor (11,37) that generates a data signal for generating a modulated optical signal at an optical device (10, 30) and processes an electric signal representing a received optical signal at the optical device (10, 30).

Kish JR et al (US Pub 20190089476) Fig 1A teaches a transmitter 1010 that has a TX PLC with a polarization rotator and a polarization combiner PBC, and a receiver 1012 that has a RX PLC with a polarization splitter PBS and a polarization rotator.

Dai et al (Realization of a compact polarization splitter-rotator on silicon) Fig 1, Fig 7 teaches a polarization rotator (PSR) with inputs and outputs coupled to grating couplers.

The closest relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 8, An optical IC chip comprising: 
an optical receiver; 
a first optical waveguide that is coupled to the optical receiver; 
a polarization beam combiner that is coupled to the first optical waveguide; 

a first grating coupler that is coupled to the first polarization rotator; 
a second grating coupler that is coupled to the polarization beam combiner; 
an optical modulator; 
a second optical waveguide that is coupled to the optical modulator; 
a third grating coupler that is coupled to the second optical waveguide; 
a third optical waveguide that is coupled to the optical modulator; 
a first polarization beam splitter that is coupled to the third optical waveguide; 
a fourth grating coupler that is coupled to the first polarization beam splitter; 
a second polarization rotator that is coupled to the first polarization beam splitter; 
a fifth grating coupler that is coupled to the second polarization rotator; 
a first tap waveguide that branches light propagating via the second optical waveguide; 
a sixth grating coupler that is coupled to the tap first waveguide; 
a second tap waveguide that branches light propagating via the first optical waveguide branch; 
a second polarization beam splitter that is coupled to the second tap waveguide; 
a seventh grating coupler that is coupled to the second polarization beam splitter; 
a third polarization rotator that is coupled to the second polarization beam splitter; and 
an eighth grating coupler that is coupled to the third polarization rotator.

Regarding Claim 15, An optical device that is formed on an optical IC chip, wherein the optical IC chip includes: 
an optical receiver; 
a first optical waveguide that is coupled to the optical receiver; 
a polarization beam combiner that is coupled to the first optical waveguide; 
a first polarization rotator that is coupled to the polarization beam combiner; 
a first grating coupler that is coupled to the first polarization rotator; 
a second grating coupler that is coupled to the polarization beam combiner; 
an optical modulator; 
a second optical waveguide that is coupled to the optical modulator; 
a third grating coupler that is coupled to the second optical waveguide; 
a third optical waveguide that is coupled to the optical modulator; 
a first polarization beam splitter that is coupled to the third optical waveguide; 
a fourth grating coupler that is coupled to the first polarization beam splitter; 
a second polarization rotator that is coupled to the first polarization beam splitter; 
a fifth grating coupler that is coupled to the second polarization rotator; 
a first tap waveguide that branches light propagating via the second optical waveguide; 
a sixth grating coupler that is coupled to the first tap waveguide; 
a second tap waveguide that branches light propagating via the first optical waveguide branch; 
a second polarization beam splitter that is coupled to the second tap waveguide; 
a seventh grating coupler that is coupled to the second polarization beam splitter; 
a third polarization rotator that is coupled to the second polarization beam splitter; and 
an eighth grating coupler that is coupled to the third polarization rotator, and 
the first through third optical waveguides respectively extend to an edge of the optical IC chip.  

Regarding Claim 16, An optical transceiver module comprising: 
an optical device; 
a light source; and 
a digital signal processor that generates a data signal for generating a modulated optical signal at the optical device and processes an electric signal representing a received optical signal at the optical device, wherein the optical device is formed on an optical IC chip, the optical IC chip includes: 
an optical receiver; 
a first optical waveguide that is coupled to the optical receiver; 
a polarization beam combiner that is coupled to the first optical waveguide; 
a first polarization rotator that is coupled to the polarization beam combiner; 
a first grating coupler that is coupled to the first polarization rotator; 

an optical modulator; 
a second optical waveguide that is coupled to the optical modulator; 
a third grating coupler that is coupled to the second optical waveguide; 
a third optical waveguide that is coupled to the optical modulator; 
a first polarization beam splitter that is coupled to the third optical waveguide; 
a fourth grating coupler that is coupled to the first polarization beam splitter; 
a second polarization rotator that is coupled to the first polarization beam splitter; 
a fifth grating coupler that is coupled to the second polarization rotator; 
a first tap waveguide that branches light propagating via the second optical waveguide; 
a sixth grating coupler that is coupled to the first tap waveguide; 
a second tap waveguide that branches light propagating via the first optical waveguide branch; 
a second polarization beam splitter that is coupled to the second tap waveguide; 
a seventh grating coupler that is coupled to the second polarization beam splitter; 
a third polarization rotator that is coupled to the second polarization beam splitter; and 
an eighth grating coupler that is coupled to the third polarization rotator, 
the first through third optical waveguides respectively extend to an edge of the optical IC chip, 

 continuous wave light generated by the light source is guided to the second optical waveguide; and 
a modulated optical signal generated by the optical modulator is output via the third optical waveguide.

Although optical IC chips are well known in the art, there is no teaching, suggestion or motivation to generate the optical IC chip with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.


 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636